Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 12, 2016                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  150616(83)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  CRAIG HECHT,                                                                                Joan L. Larsen,
                                                                                                        Justices
           Plaintiff-Appellee,
                                                             SC: 150616
  v                                                          COA: 306870
                                                             Genesee CC: 10-093161-CL
  NATIONAL HERITAGE ACADEMIES, INC.,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of the Michigan Manufacturers
  Association for leave to file an amicus curiae brief is GRANTED. The amicus brief
  submitted on January 7, 2016, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 12, 2016